This matter having come before the Court on the motion of the Township of Montclair seeking, in part, leave to appeal from an interlocutory order of the Appellate Division that temporarily enjoined the Department of Environmental Protection (DEP) from transporting to or storing any containers of radium or radon-contaminated soil at the Collier Mills Wildlife Management Area and from preparing that site for storage of those containers;
And it appearing to the Court that on the present record, there has been an insufficient showing of imminent and irreparable danger to human health or the environment posed by the temporary storage of sealed containers of radon-contaminated soil, under the circumstances an essential prerequisite to the granting of preliminary injunctive relief restraining the executive agency primarily charged with preservation of the environment from acting to meet an imminent environmental concern;
It is ORDERED that the motion for leave to appeal is granted, and the June 18,1987, Order of the Appellate Division is summarily modified in part to dissolve the preliminary restraints that prohibited the DEP from transporting to or temporarily storing sealed containers of radon-contaminated soil at the Collier Mills site and from preparing that site for storage; and it is further
*588ORDERED that such dissolution is without prejudice to a determination on the merits of whether such storage violates state or federal land-use restrictions applicable to the DEP, or otherwise exceeds the legal authority of the DEP, and, further, is without prejudice to a reconsideration of the issue of preliminary relief on the application of any party seeking to establish by a factual record that such temporary storage in sealed containers would pose an imminent danger to human health or the environment.
Jurisdiction is not retained.